63611: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 63611


Short Caption:TRUST VS. WELLS FARGO BANKClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A679095Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:05/23/2014How Submitted:On Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantDaisy TrustMichael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						


RespondentMTC Financial Inc.Richard J. Reynolds
							(Burke, Williams & Sorensen, LLP)
						Michael E Sullivan
							(Robison Belaustegui Sharp & Low)
						


RespondentTrustee Corps, Inc.Richard J. Reynolds
							(Burke, Williams & Sorensen, LLP)
						Michael E Sullivan
							(Robison Belaustegui Sharp & Low)
						


RespondentWells Fargo Bank, N.A.Kelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Richard C. Gordon
							(Snell & Wilmer, LLP/Las Vegas)
						Robin E. Perkins
							(Snell & Wilmer, LLP/Las Vegas)
						Amy F. Sorenson
							(Snell & Wilmer LLP/Salt Lake City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/11/2014OpenRemittitur



14-37558: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


07/17/2013Filing FeeFiling fee due for Appeal.


07/17/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.13-20909




07/17/2013Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.13-20911




07/17/2013Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.13-20913




07/19/2013Filing FeeE-Payment $250.00 from Michael F. Bohn


07/19/2013Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  Docketing Statement due:  20 days.13-21247




07/23/2013MotionFiled Motion Emergency Motion for Injunction to Prohibit Foreclosure Sale Scheduled for August 16, 2013.13-21566




07/23/2013Docketing StatementFiled Docketing Statement Civil Appeal.13-21654




07/23/2013Notice/OutgoingIssued Notice of Exemption from Settlement Program/File Documents. Transcript request due: 15 days.  Opening brief due: 120 days.13-21653




07/25/2013Order/ProceduralFiled Order Granting Motion for Temporary Injunction. We temporarily enjoin any foreclosure sale concerning the subject property, pending receipt and consideration of a response to appellant's motion.  Respondents shall have 11 days from the date of this order to file and serve a response to appellant's motion for an injunction.  In their response, respondents shall clarify whether there is, in fact, a pending foreclosure sale.13-22013




07/26/2013Notice of Appeal DocumentsFiled Case Appeal Statement.13-22057




08/01/2013Notice/IncomingFiled Notice of Appearance and Change of Firm Name and Address. Richard J. Reynolds of Burke, Williams & Sorensen, LLP for Respondent MTC Financial Inc. dba Trustee Corps.13-22653




08/05/2013Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 07/02/13. To Court Reporter: Maria Garibay.13-22902




08/06/2013MotionFiled Wells Fargo Bank, N.A.'s Opposition to Appellant's Motion for Temporary Injunction.13-23083




08/23/2013Order/ProceduralFiled Order Granting Motion. We enjoin any foreclosure sale concerning the subject property pending further order of this court.13-25028




08/26/2013Notice/IncomingFiled Notice of Appearance (Kelly H. Dove, Esq., of the law firm of Snell & Wilmer L.L.P. appearing on behalf of Wells Fargo, Bank, N.A.).13-25261




09/27/2013TranscriptFiled Notice from Court Reporter Cynthia Georgilas stating that the requested transcripts were delivered.  Dates of transcripts: 7/08/13. Inadvertently filed in the wrong case.


10/08/2013TranscriptFiled Notice from Court Reporter. Maria Garibay stating that the requested transcripts were delivered.  Dates of transcripts: 7/2/13.13-29993




11/19/2013BriefFiled Opening Brief.13-34790




11/19/2013AppendixFiled Joint Appendix, Vol. 1.13-34791




11/19/2013AppendixFiled Joint Appendix, Vol. 2.13-34792




11/19/2013AppendixFiled Joint Appendix, Vol.  3.13-34793




12/16/2013MotionFiled Stipulation to Extend Time to File Answering Brief.13-38160




12/16/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. The stipulation to extend time to file answering brief is approved. Due date: January 21, 2014.13-38162




01/22/2014Notice/IncomingFiled Errate to Joint Appendix 1.14-02087




01/22/2014BriefFiled Respondent's Answering Brief.14-02204




03/06/2014MotionFiled Request for Appeal Conference Pursuant to NRAP 33.Y14-07255




03/07/2014MotionFiled Motion to Permit the Late Filing of Appellant's Reply Brief.14-07288




03/12/2014Order/ProceduralFiled Order. On March 6, 2014, respondents in this matter filed a motion for an appeal conference pursuant to Nevada Rule of Appellate Procedure 33. Ruling on the motion for NRAP 33 conference is deferred until May 7, 2014.14-08024




04/15/2014Order/ProceduralFiled Order Granting Motion for Extension of Time.  Appellant's Reply Brief due:  15 days.14-11997




04/24/2014BriefFiled Appellant's Reply Brief.14-13256




04/24/2014Case Status UpdateBriefing Completed/To Screening.


05/23/2014Order/ProceduralFiled Order Submitting Appeal for Decision Without Oral Argument. Oral argument will not be scheduled in this appeal, and it shall stand submitted on the record and the briefs filed herein, as of the date of this order.14-16966




05/23/2014Case Status UpdateSubmitted for Decision.


11/14/2014Order/DispositionalFiled Order of Reversal and Remand.  "REVERSE the order granting the motion to dismiss AND REMAND this matter to the district court for proceedings consistent with this order."  Cherry, J., concurring.  fn2[The temporary injunction imposed by our August 23, 2013, order is vacated and respondent's March 6, 2014, request for an NRAP 33 conference is denied.]  SNP14-JH/MD/MC14-37558